DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on 06/28/2019  It has been placed in the application file.   In applicant’s information disclosure statement, examiner can only see four pages with 41 references scan in the file, but it appears that the entire information disclosure statement have total of 68 US patented documents, 22 US publications and 4 non-patent literature documents.  A confirmation from the scanning department that they are unable to retrieved the missing pages in the IDS.  Examiner is hereby not considered the entire IDS documents and request applicant to re-submission all the pages in the IDS documents.  The re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a plurality of locking mechanism protrudes through a single corresponding slot” as claimed in claim 
The drawings are objected to because of Figure 28 as annotate in below annotation.

    PNG
    media_image1.png
    573
    683
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 38, applicant recites “A plurality of inventory system of claim 20” which is not clear whether applicant is claiming an independent claim or claim 38 is a dependent claim that is depended on claim 20, because if it is a dependent claim, then claim 38 is not in a proper format due to claim 20 only discloses a “single tray” and claim 38 discloses “each tray insert of the plurality of inventory” which is plural.  If applicant is claiming as an independent claim, than applicant should have a separate claim without the dependency of claim 20.  Correction is required.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-21 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masser (3,131,829).
As to claim 20, Masser discloses an inventory system (Figure 1), comprising: a tray (10) comprising a first locking mechanism (25) disposed on a first side of the tray, a second locking mechanism (26) disposed on a second side of the tray (10), and a plurality of recessed portions (recess for holding plurality of beverage container as shown in Figure 1), wherein each recessed portion is configured to receive a container comprising a container base and a container cap (the bottle 22 comprises a container body and a container cap as shown in Figure 1).
As to claim 21, Masser further discloses first and the second locking mechanism each comprise a male connector (25) and a female connector (26) so that the tray insert is configured to reversibly connect with a second tray (Figure 1).  
As to claim 24, Masser further discloses the container base (bottle 22) is releasably fitted into the recessed portion (Figure 1 shows the bottle is place within the recess).  

Claims 20-21, 24, 26, 34 and 37-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hovatter (8,191,718).

As to claim 21, Hovatter further discloses first and the second locking mechanism each comprise a male connector (480) and a female connector (462) so that the tray insert is configured to reversibly connect with a second tray (Figure 10).  
As to claim 24, Hovatter further discloses the container base is releasably fitted into the recessed portion (Figure 10 shown that container 1010 body with base is releasably fitting into the recessed receptacle).  
As to claim 26, Hovatter further discloses a number of recessed portions is determined based on a size of the container (as shown in Figure 4B-4E, each recesses are in different shape which accommodate different shape of the container, Figure 5A shows two big recesses to accommodate big container, Figure 5C shows multiple different size receptacles with 18 receptacles  to accommodate a smaller size containers, Figure 10 shows eight receptacles to accommodate 8 medium size containers.)

As to claim 37, Hovatter further discloses the tray insert is configured to receive containers of varied sizes (different receptacle can receive different size containers).
As to claim 38, Hovatter further discloses a plurality of inventory system (Figure 10), with each of the tray (400) is substantially a same size.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 25 rejected under 35 U.S.C. 103 as being unpatentable over Hovatter (8,191,718).
As to claim 25, Hovatter as modified further discloses the tray insert has 2,8, 18 or 48 recess portion (as shown in Figure 4b-4e of Hovatter) However, Hovatter does not .
 Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hovatter (8,191,718) in view of Holmberg (2004/0159576).
As to claims 27-28, Hovatter does not disclose each recessed portion comprises an identifying mark, wherein the identifying mark is a number.  Nevertheless, Holmberg discloses a tray with plurality of recess compartments (210, 216, 220, 224….etc) and each of the recess compartment further comprises an identifying mark (212, 214, 218….etc).  Another embodiment of the Holmberg shows the identification indicia 12,30,48,66,84 are sequentially numbered (Figure 4) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tray receptacle of Hovatter comprises identifying marking as taught by Holmberg to educate the end user to place the articles in the container to place the container in order.  
Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Hovatter (8,191,718) in view of Pehr (8,235,233).
As to claims 35-36, Hovatter does not disclose the tube container comprises a base engagement element, a cap engagement element and a hinge connecting the base to the cap, the base engagement element mates with the cap engagement .
Allowable Subject Matter
Claims 22-23, 29-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.